Citation Nr: 0413671	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  94-42 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right thigh laceration, currently evaluated 30 percent 
disabling.  

2.  Entitlement to an increased rating for residuals of a 
left elbow injury, currently evaluated 20 percent disabling.  

3.  Entitlement to an effective date prior to February 2, 
1993, for a 10 percent rating for chronic left ankle strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from April 1958 to August 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, that denied a greater than 10 percent 
rating for the veteran's right thigh disability, denied a 
compensable rating for his left elbow disability, and denied 
an effective date earlier than February 2, 1993, for a 
10 percent rating for his left ankle disability.  A rating 
decision in June 2003 increased the rating for the thigh 
disability to 30 percent disabling and the rating for the 
left elbow disability to 20 percent, each effective from the 
date of receipt of the veteran's claim for increase in 
February 1993.  

A June 2003 rating decision considered several issues that 
were not previously on appeal, as well as the appealed 
issues.  The record does not reflect that the veteran has 
disagreed with any action taken in that decision with respect 
to the new issues.  Therefore, only the issues listed above 
are currently in appellate status.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

At the outset, the Board notes that this appeal arose from a 
1993 rating decision and that the Board last Remanded the 
case in July 1997.  Therefore, the RO should take special 
precautions to ensure that the actions requested herein are 
completed expeditiously, as required by law.  

Since this case was Remanded, legislation enacted by Congress 
has eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2002)); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claims and inform him whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Review of the claims file reveals that the RO has not 
provided the veteran proper notice concerning the issues on 
appeal in compliance with the VCAA.  Such notice is 
imperative.  In the absence of such notice, consideration of 
any of the appealed issues at this time would be prejudicial 
to the veteran.  

Further, other deficiencies are also apparent.  The Board 
also notes that, on his VA Form 9 which was received in 
February 1994, the veteran checked the box indicating that he 
wanted to appear at a BVA hearing, crossed out other language 
indicating, instead, that he wanted a hearing before a 
Hearing Officer at the RO, and later in that document stated 
that he wanted a Hearing Officer hearing prior to a local BVA 
hearing.  He subsequently testified at a personal hearing 
before a Hearing Officer.  In July 1998, the veteran wrote 
requesting that he be scheduled for another hearing at the 
RO; that hearing has not been scheduled.  Consequently, the 
Board believes that the veteran's wishes regarding a Board 
hearing, either at the RO or in Washington, DC,  should be 
clarified.  

The veteran was afforded a VA orthopedic examination in 
February 2003 to evaluate his left elbow disability.  The 
examiner's report begins with "The veteran tells me...," 
indicating that the history of the disability was obtained 
from the veteran rather than from review of the claims file.  
Further, the examiner appears to attribute certain left arm 
neurological manifestations either to the initial elbow 
injury or to subsequent nerve transposition surgery.  Service 
connection for neurological residuals of the elbow injury was 
denied by the Board in April 1992 and an August 1996 rating 
decision denied compensation under the provisions of 
38 U.S.C.A. § 1151 for loss of sensation on the left forearm 
pursuant to the nerve transposition surgery.  The Board 
believes that the veteran should be afforded another 
examination which is conducted after the examiner has 
reviewed the medical records to obtain a medical opinion as 
to the etiology of any current neurological manifestations in 
his left forearm.  

Although a June 2003 rating decision increased the rating for 
the veteran's left elbow disability to 20 percent disabling, 
effective from February 1993, the RO failed to include that 
issue, which remains on appeal, on the June 2003 supplemental 
statement of the case.  More importantly, however, although 
the rating decision discussed why a higher schedular rating 
was not warranted for that disability or for the right thigh 
disability (the rating decision also increased the right 
thigh disability rating from 10 percent to 30 percent), the 
RO did not explicitly consider the propriety of an 
extraschedular rating for either disability.  

Considering the "age" of this case, the Board regrets that 
another Remand is necessary to obtain all of the information 
needed for a proper adjudication of the veteran's appeal.  

Nevertheless, this case is again REMANDED for the following 
additional actions:  

1.  The RO should provide the veteran 
with proper notice of the evidence and 
information necessary to substantiate his 
claims and should inform him whether he 
or VA bears the burden of producing or 
obtaining that evidence or information, 
in full compliance with the VCAA.  

2.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who have 
treated him for his right thigh 
disability or his left elbow disability 
since January 2002, as well as the 
approximate dates of any such treatment.  
With any needed signed releases, the RO 
should then request copies of the records 
of all treatment identified by the 
veteran.  All records so obtained should 
be associated with the claims file.  

3.  After receipt of all requested 
treatment records, the RO should schedule 
the veteran for an orthopedic examination 
to evaluate his left elbow disability.  
The claims file must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  All 
indicated special tests should be 
completed.  The examiner's report should 
set forth in detail all pertinent current 
symptoms and clinical findings.  The 
examiner should be requested to provide 
an opinion as to the probability that any 
current neurological manifestations in 
the veteran's left forearm or hand are in 
any way attributable to the left elbow 
disability.  The opinion should be 
accompanied by appropriate rationale.  

4.  The RO should then schedule the 
veteran for another personal hearing 
before RO personnel.  The RO should also 
request that the veteran clarify his 
wishes regarding a personal hearing 
before a Member of the Board.  

5.  Upon completion of all requested 
actions, the RO should again consider the 
veteran's claims, in particular 
considering the propriety of an 
extraschedular rating for his right thigh 
and left elbow disabilities.  If any 
action taken remains adverse to the 
veteran, he and his accredited 
representative should be provided with a 
supplemental statement of the case and 
they should be given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



